THREADGILL, Acting Chief Judge.
The appellant challenges a sentence imposed upon his conviction for burglary, in violation of section 810.02(4), Florida Statutes (1995), a third-degree felony. He was sentenced as a violent career criminal to fifteen years’ prison with a ten-year mandatory minimum term. The violent career criminal sentencing category was created in chapter 95-182, section 2, at 1665, Laws of Florida. In State v. Thompson, 750 So.2d 643, 649 (Fla.1999), the supreme court held that chapter 95-182 is unconstitutional as violative of the single subject ruled contained in article III, section 6 of the Florida Constitution. The instant offense was committed between February 29 and March 1, 1996, within the window for challenge under Thompson. We therefore reverse the sentence imposed on the burglary offense and remand for resentencing in accordance with the valid laws in effect at the time the appellant committed the offense.
Reversed.
ALTENBERND and BLUE, JJ., concur.